Citation Nr: 1820369	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating prior to December 17, 2015, and greater than 20 percent thereafter, for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran withdrew his prior Board hearing request in November 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Audiometric testing performed in April 2015 revealed puretone threshold averages of 74 decibels in the right ear and 73 decibels in the left ear; speech recognition was 75 percent in the right ear and 70 percent in the left ear.

2.  Audiometric testing performed in December 2015 revealed puretone threshold averages of 70 decibels in the right ear and 68 decibels in the left ear; speech recognition was 84 percent in the right ear and 64 percent in the left ear.

3.  The evidence of record, including the opinion of the June 2016 VA examiner, indicates that the Veteran's tinnitus is related to his service connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no higher, for bilateral hearing loss have been met prior to December 17, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met from December 17, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Hearing Loss

A. Governing Law

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

B.  Analysis 

A December 2013 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective October 28, 2010.  The Veteran filed the current claim for an increased disability rating in June 2014.

The Veteran underwent a VA audiology examination in October 2014.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
60
75
80
63
LEFT
20
55
80
80
59

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

Applying these results to Table VI, the Veteran had level II hearing on the right ear and level II on the left ear.  Under Table VII, a Roman numeral II is assigned for the right ear and II assigned for the left ear, which corresponds to a noncompensable evaluation.

In May 2015, the Veteran submitted an April 2015 audiology examination conducted at the Beltone Hearing Aid Center.  The puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
75
85
85
74
LEFT
45
70
90
85
73

Speech audiometry revealed speech recognition ability of 75 percent in the right ear and 70 percent in the left ear.

Applying these results to Table VI, the Veteran had level V hearing on the right ear and level VI on the left ear.  Under Table VII, a Roman numeral V is assigned for the right ear and VI assigned for the left ear, which corresponds to a 20 percent evaluation.

The Veteran was afforded another VA audiology examination in December 2015.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
70
80
85
70
LEFT
35
60
90
85
68

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 64 percent in the left ear.

Applying these results to Table VI, the Veteran had level III hearing on the right ear and level VII on the left ear.  Under Table VII, a Roman numeral III is assigned for the right ear and VII assigned for the left ear, which corresponds to a 20 percent evaluation.

The Board notes that the April 2015 private audiology examination does not clearly identify whether the speech recognition test is the Maryland CNC test, which is required by 38 C.F.R. §4.85(a).  However, considering that the private audiology examination results are strikingly similar to the December 2015 VA examination results and calculate to the same compensable disability rating, the Board finds that the Veteran merits the benefit of the doubt and will accept the results of the private audiology examination.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the medical evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss was compensable prior to December 17, 2015, warranting a 20 percent rating for that period.  38 C.F.R. § 4.85, DC 6100.  In particular, the Board acknowledges and finds support for this rating in the Veteran's April 2015 private audiology examination and the December 2015 VA audiology examination.  However, at no time does audiometric testing reveal hearing loss that would warrant a rating in excess of 20 percent at any time during the appeal period. 

II. Service connection for tinnitus

A. Governing Law

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012).  To establish a claim for service connection, the evidence must show three elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 vet. App. 509, 512 (1998).  

B. Analysis

The record clearly reflects that the Veteran has tinnitus.  See June 2016 VA examination report.  The June 2016 VA examiner opined that the Veteran's tinnitus is "most likely related to [his] present hearing loss."  Because this opinion relates the Veteran's tinnitus to a service connected disability - namely, bilateral hearing loss - service connection for tinnitus is warranted.


ORDER

A disability rating of 20 percent, but no higher, for bilateral hearing loss prior to December 17, 2015, is granted.

A disability rating greater than 20 percent for bilateral hearing loss from December 17, 2015, is denied.

Service connection for tinnitus is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


